     Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 1 of 22



                   United States District Court
                     District of Massachusetts
___________________________________
                                    )
EdgePoint Capital Holdings, LLC,    )
                                    )
          Plaintiff,                )
                                    )
               v.                   )    Civil Action No.
                                    )    19-10522-NMG
Apothecare Pharmacy, LLC,           )
                                    )
          Defendant.                )
___________________________________)


                         MEMORANDUM & ORDER

GORTON, J.

     This case arises out of a contract dispute between

plaintiff EdgePoint Capital Holdings, LLC (“EPCH” or

“plaintiff”) and defendant Apothecare Pharmacy, LLC

(“Apothecare” or “defendant”).     Pending before the Court are the

cross motions of the parties for summary judgment on plaintiff’s

claims and the motion of EPCH for summary judgment on

Apothecare’s defense of fraudulent inducement.

I.   Background

     A.   The Parties

     EPCH is a financial services firm located in Beachwood,

Ohio that performs investment banking advisory services.         EPCH

is affiliated with EdgePoint Capital Advisors, LLC (“EdgePoint



                                 - 1 -
        Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 2 of 22



Advisors”, collectively with EPCH, “EdgePoint”) which also

performs investment banking advisory services but, unlike EPCH,

is a registered broker dealer in Massachusetts.           EPCH and

EdgePoint Advisors are separate legal entities but they are

owned by the same person, operate out of the same office and

employ many of the same individuals.

    Defendant Apothecare is a long-term care pharmacy located

in Brockton, Massachusetts.       It specializes in providing

medications to group home patients, hospice patients, assisted

living patients and certain community-based entities that

require specialized pharmaceutical packaging.          Rudy Dajie

(“Dajie”) acquired Apothecare in 2012 and served as its Chief

Executive Officer until November, 2019.

    B.     Negotiation

    Dajie, who was contemplating a sale of his company, was

introduced to EdgePoint by his financial advisor, in December,

2015.    At that time, Daniel Weinmann (“Weinmann”), managing

director at EPCH, provided an initial “pitch” to Dajie regarding

EdgePoint’s services which included the brokering of the sales

of businesses.     He noted that “EdgePoint” was a registered

broker dealer.     The next day, Weinmann emailed to Dajie a draft

engagement agreement which identified EdgePoint Advisors as a




                                    - 2 -
     Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 3 of 22



contracting entity.    Following some discussion, Weinmann sent

Dajie a revised agreement on behalf of EdgePoint Advisors.

    In June, 2016, Dajie enlisted the assistance of his

financial advisor to further negotiate with EdgePoint.         Shortly

thereafter, Weinmann sent Dajie an updated draft containing

several changes, including most notably a change in the

contracting entity from EdgePoint Advisors to EPCH.

    C.   The Agreement

    Represented by counsel, Dajie executed the final agreement

with EPCH on September 5, 2016, (“the Sell-Side Agreement” or

“the Agreement”).     The Sell-Side Agreement provides that EPCH

would assist Apothecare

    in the sale of all or part of [Apothecare] or its
    assets . . . or assist[] in the formation of a joint
    venture.

    The Agreement further provides that Apothecare shall pay

EPCH a “Success Fee” “[i]n the amount of a percentage . . . of

the transaction value . . . or $350,0000, whichever is greater.”

Under the terms of the Agreement, Apothecare is

    obligated to pay EdgePoint a [Success Fee] in the
    event of the sale of the company(ies), joint venture
    creation or similar transaction during the term of
    this Agreement or within 18 months of the date of the
    termination of this contract for: (i) any Transaction
    with a company or individual identified or contacted
    by Seller or EdgePoint during the term of this
    agreement (a “Transactional Partner”)) [that] is
    consummated by Seller . . . .


                                 - 3 -
     Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 4 of 22



(“the Fee Tail Provision”).    Dajie asked Weinmann to strike the

Fee Tail Provision but Weinmann refused.

    Apothecare further agreed to

    indemnify and hold EdgePoint, its principals, officers
    and employees harmless against all claims, losses
    damages, liabilities, judgments, costs and expenses
    (including attorneys fees) arising out of or related
    to EdgePoint’s engagement . . . .

(“the Indemnification Provision”).

    D.   Performance of the Agreement

    In October, 2016, Weinmann and his EdgePoint colleague,

Matthew Lazowski (“Lazowski”), compiled a “Potential Buyers

List” of approximately 400 companies that had expressed interest

in transactional opportunities in the healthcare services

industry.   Among the companies listed were Clearview Capital LLC

(“Clearview”) and Starboard Capital Partners, LLC (“Starboard”).

    EPCH contends that, prior to sending the Potential Buyers

List to Apothecare, Lazowski spoke with an acquaintance at

Clearview named Matthew Blevins (“Blevins”).       Lazowski asked

Blevins if Clearview might be interested in purchasing a company

with characteristics similar to Apothecare but did not mention

Apothecare by name.   Apothecare responds that Lazowski’s

explanation of this alleged encounter is ambiguous and

unsupported.




                                 - 4 -
     Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 5 of 22



    While preparing the Potential Buyers List, Weinmann and

Lazowski simultaneously drafted a confidential information

memorandum (“CIM”) to distribute to potential buyers.

Completion of the CIM required Apothecare to supply certain

financial information.

    In October, 2016, EPCH transmitted a draft CIM to Dajie

that questioned the accuracy of Apothecare’s financial

statements.    Specifically, Apothecare’s accounts receivable and

revenue from durable medical equipment were purportedly

understated.

    In November, 2016, Weinmann sent Dajie a revised CIM (“the

Client Approved CIM”) featuring the same inaccurate financial

information but with a note indicating that EPCH was working

with Apothecare’s CPA to correct the discrepancy.

    Weinmann informed Dajie that distributing the Client

Approved CIM with the stated inaccuracies would be a “deal

killer”.   Dajie agreed and insisted on withholding the Client

Approved CIM until the financial inaccuracies were remedied.

    Apothecare was unable to correct the accounting problem

and, consequently EPCH was never authorized to transmit the

Client Approved CIM to any potential buyers.




                                 - 5 -
     Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 6 of 22



    E.   EdgePoint’s Assignment Procedure

    Upon engaging a client, it is EdgePoint’s practice to

assign the contract to either EPCH or EdgePoint Advisors

depending on the likelihood that the engagement will entail a

securities transaction.     If the contract is likely to involve

securities, it will be assigned to EdgePoint Advisors, a

registered broker dealer, otherwise it will be assigned to EPCH.

This procedure was never explained to Dajie or anyone else at

Apothecare.

    F.   Termination of the Agreement

    Apothecare sent EPCH a notice of its intent to terminate

the Sell-Side Agreement on August 21, 2017, (“the Termination

Letter”).     The Termination Letter, drafted by Apothecare’s

attorney Samuel Lauricia (“Attorney Lauricia”), provides “notice

of termination of the Agreement” and states with respect to the

Fee Tail Provision that

    Transactional Partner [a term used in the Agreement]
    is defined as a company or individual identified or
    contacted by [Apothecare] or EdgePoint during the term
    of th[e] Agreement. As no “Transactional Partner” was
    identified or contacted by [Apothecare] or EdgePoint
    prior to the date of [the Termination Letter], the 18-
    month survival period is, for all intents and
    purposes, moot and without effect. . . .
    Notwithstanding the preceding, and in any event, at
    this time, Mr. Dajie is not interested in selling
    Apothecare as originally contemplated back when the
    Agreement was entered into in September of 2016. If
    in the future Mr. Dajie reconsiders the desire to sell


                                 - 6 -
     Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 7 of 22



    Apothecare, he may, but is not obligated to, re-engage
    EdgePoint if it so desires to be re-engaged.

EPCH did not respond to or contest the substance of the

Termination Letter, other than to the extent it does so in this

lawsuit.

    G.     Apothecare/Clearview/Starboard Transaction

    On October 3, 2017, Dajie authorized Attorney Lauricia to

solicit potential buyers for Apothecare.       Shortly thereafter,

Dajie’s financial advisor emailed Dajie a copy of EPCH’s

Potential Buyers List and Client Approved CIM for “review and

discussion”.

    On November 30, 2017, Peter Smith (“Smith”), a Managing

Director of Starboard, had lunch with Christopher Graham

(“Graham”), Dajie’s estate planning attorney to discuss an

investment opportunity unrelated to Apothecare.        During that

lunch, Smith informed Graham that Starboard was interested in

investing in companies in the healthcare and pharmacy

industries.    Graham mentioned Apothecare to Smith, who testified

that was the first time he had heard of Apothecare.

    The next day, on December 1, 2017, Smith received a non-

disclosure agreement (“NDA”) regarding Apothecare from Graham.

Smith executed the NDA and emailed it to Attorney Lauricia.

Smith spoke with Dajie for the first time on December 6, 2017.



                                 - 7 -
        Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 8 of 22



Thereafter, Smith contacted William Case (“Case”) from Clearview

about Apothecare.      Case testified that was the first time he had

been informed about Apothecare.        Case further testified that he

was unaware of anyone at EdgePoint contacting anyone at

Clearview regarding Apothecare.

    On December 22, 2017, Starboard and Apothecare executed a

non-binding Letter of Intent regarding an equity acquisition of

Apothecare.     In January, 2018, Starboard and Clearview executed

a co-sponsorship agreement regarding the acquisition.

    In July, 2018, Apothecare closed on a recapitalization

transaction that resulted in an equity sale to Clearview and

Starboard (“the Transaction”).        Dajie acquired a 30% equity

interest in Apothecare Pharmacy Holdings, LLC, an entity formed

during the Transaction and received approximately $30 million in

cash.    Clearview acquired a 64.5% interest and Starboard

acquired a 5.5% interest in what was originally Apothecare.

    Dajie continued as CEO of Apothecare until November, 2019,

when he was involuntarily terminated for cause.           Apothecare’s

current Board of Directors consists exclusively of individuals

associated with Clearview and Starboard.




                                    - 8 -
        Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 9 of 22



      H.   Procedural History

      EPCH filed this lawsuit against Apothecare in September,

2018, alleging breach of contract (Count I) and contractual

indemnification (Count II).       Apothecare raises six affirmative

defenses, including” (1) failure to perform, (2) failure to

state a claim, (3) unconscionability, (4) violation of public

policy, (5) illegality and (6) waiver.          EdgePoint moved for

summary judgment in April, 2020.        Apothecare timely opposed and

cross-moved for summary judgment.        In May, 2020, the Court

granted Apothecare leave to amend its answer to include the

additional defense of fraudulent inducement, with respect to

which EdgePoint separately moved for summary judgment in June,

2020.

II.   Cross Motions for Summary Judgment

      A.   Legal Standard

      The role of summary judgment is “to pierce the pleadings

and to assess the proof in order to see whether there is a

genuine need for trial.” Mesnick v. Gen. Elec. Co., 950 F.2d

816, 822 (1st Cir. 1991) (quoting Garside v. Osco Drug, Inc.,

895 F.2d 46, 50 (1st Cir. 1990)).           The burden is on the moving

party to show, through the pleadings, discovery and affidavits,

“that there is no genuine dispute as to any material fact and




                                    - 9 -
     Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 10 of 22



the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

    A fact is material if it “might affect the outcome of the

suit under the governing law . . . .” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).      A genuine issue of material

fact exists where the evidence with respect to the material fact

in dispute “is such that a reasonable jury could return a

verdict for the nonmoving party.” Id.

    If the moving party satisfies its burden, the burden shifts

to the nonmoving party to set forth specific facts showing that

there is a genuine, triable issue. Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1986).    The Court must view the entire record in

the light most favorable to the non-moving party and make all

reasonable inferences in that party's favor. O'Connor v.

Steeves, 994 F.2d 905, 907 (1st Cir. 1993).       Summary judgment is

appropriate if, after viewing the record in the non-moving

party's favor, the Court determines that no genuine issue of

material fact exists and that the moving party is entitled to

judgment as a matter of law. Celotex Corp., 477 U.S. at 322-23.

    B.   Arguments of the Parties

    EPCH seeks to recover its Success Fee under the Fee Tail

Provision of the Sell-Side Agreement on the grounds that Dajie




                                 - 10 -
     Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 11 of 22



sold a controlling interest in Apothecare to two investors

initially identified and/or contacted by EPCH less than 18

months after the termination of the Agreement.        EPCH further

seeks enforcement of the Indemnification Provision, by ordering

Apothecare to pay its legal fees incurred in filing this

lawsuit.

    Defendant responds that (1) the Agreement was illegal

because EPCH was not a registered broker-dealer and (2) EPCH is

not entitled to collect the Success Fee because it did not

“identify or contact” either investor.       Apothecare further

opposes EPCH’s request for indemnification.

    C.     Analysis

           1. Illegality of the Agreement

    The Securities and Exchange Act of 1934 (“the Exchange

Act”) provides that

    It shall be unlawful for any broker or dealer . . . to
    effect any transactions in, or to induce or attempt to
    induce the purchase or sale of, any security [with
    certain limited exceptions] unless such broker or
    dealer is registered in accordance with [the Exchange
    Act].

15 U.S.C. § 78o(a)(1).    A “broker” is defined as one who

“engage[s] in the business of effecting transactions in

securities for the account of others.” § 78c(a)(4)(A).




                                 - 11 -
     Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 12 of 22



    The corresponding provision in the Massachusetts Uniform

Securities Act (“the MUSA”) provides that

    It is unlawful for any person to transact business in
    [Massachusetts] as a broker-dealer or agent unless he
    is registered under [the MUSA].

Mass. Gen. L. c. 110A, § 201.     A “broker-dealer” is anyone who

“engage[s] in the business of effecting transactions in

securities for the account of others or for his own account.”

§ 401(c).   Both the Exchange Act and the MUSA void contracts

with unregistered broker-dealers. 15 U.S.C. § 78cc(b); Mass.

Gen. L. c. 110A, § 410(f).

    The parties initially dispute whether the Court should

confine its analysis to the four corners of the Sell-Side

Agreement or look to the underlying Transaction.        Apothecare

contends that, because the Transaction involved securities,

EPCH’s failure to register as a broker-dealer voids the Sell-

Side Agreement.   EPCH rejoins that it was not involved in the

Transaction, the Sell-Side Agreement could have been performed

without violating the securities laws and, in any event,

EdgePoint qualifies for the safe harbor provision of the MUSA.

    Pursuant to both federal and state law, a contract may be

voided if it was either made or performed in violation of the

securities laws. See Reg’l Props., Inc. v. Fin. and Real Estate

Consulting Co., 678 F.2d 552, 560 (5th Cir. 1982)(“Section 29(b)



                                 - 12 -
     Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 13 of 22



does not render void only those contracts that ‘by their terms’

violate the Act.”); NTV Mgmt., Inc. v. Lightship Glob. Ventures,

LLC., 140 N.E.3d 436, 446 (Mass. 2020) (similar).        In applying

that standard, courts look to both the text of the contract as

well as the resulting transaction to determine whether either

involved the purchase or sale of securities by an unregistered

entity. See Reg’l Props., Inc., 678 F.2d at 560; NTV Mgmt.,

Inc., 140 N.E.3d at 446.


    The Court readily concludes that the Transaction involved

the purchase and sale of securities.      The Letter of Intent

refers to the purchase of “stock” in Apothecare and the economic

realities of the Transaction are investment based. See Landreth

Timber Co. v. Landreth, 471 U.S. 681, 686 (1985) (“Most

instruments bearing such a traditional title [like ‘stock’] are

likely to be covered by the definition [of securities].”);

United Hous. Found., Inc. v. Forman, 421 U.S. 837, 850-52 (1975)

(explaining there is “no distinction” between an investment

contract and a security).     It is further undisputed that

EdgePoint is not a registered broker dealer.        In a typical case,

the involvement of securities and failure to register as a

broker would be sufficient to void a contract, even if already

performed. See Reg’l Props., Inc., 678 F.2d at 560.         This case

differs from the typical case, however, because EPCH, although a


                                 - 13 -
        Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 14 of 22



party to the Agreement, did not apparently broker the

Transaction.

    Apothecare terminated the Agreement and discharged EPCH

long before Apothecare began negotiating the Transaction with

Clearview and Starboard.       EPCH played no role in structuring,

financing or otherwise facilitating the Transaction.            EPCH

contends only that it identified and/or contacted Clearview and

Starboard regarding potential interest in a transaction in the

healthcare services industry.        Consequently, EPCH did not

“broker” a securities transaction in violation of the securities

laws.

    The test for voidability in the absence of performance is

whether an agreement could have been performed without violating

the securities laws. See NTV Mgmt., Inc., 140 N.E.3d at 446

(“The issue then becomes whether the contractual language

necessitates the conclusion that NTV was required to “effect” a

transaction in “securities.”); see also Berckeley Inv. Grp. v.

Colkitt, 455 F.3d 195, 206 (3d Cir. 2006).          The Court must,

therefore, determine whether EPCH could have performed the

Agreement without affecting or inducing a transaction involving

securities.

    The Sell-Side Agreement anticipates EPCH assisting

Apothecare “in the sale of all or part of [Apothecare] or its


                                    - 14 -
     Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 15 of 22



assets . . . or assisting in the formation of a joint venture.”

By its terms, the Agreement contemplates either a sale of

assets, which would not involve the purchase or sale of

securities, or an equity sale, which would. See NTV, 140 N.E.3d

at 446.   The Agreement also fails to specify what role a buyer

would have in Apothecare following the Transaction. See id.

Accordingly, had the Agreement not been terminated, EPCH could

have fulfilled its obligation without violating the securities

laws by facilitating an asset sale.       The Agreement is,

therefore, not void pursuant to 15 U.S.C. § 78cc(b) or Mass.

Gen. L. c. 110A, § 410(f) and there is no need to consider the

application of the MUSA safe harbor.

          2. Performance of the Agreement

    The Court now considers the substance of the Agreement and

whether Apothecare breached it by declining to pay EPCH a

Success Fee.   The Fee Tail Provision obligates Apothecare to pay

EPCH a Success Fee if, within 18 months of the date of the

Agreement’s termination,

    any Transaction with a company or individual
    identified or contacted by [EPCH] during the term of
    this agreement (a “Transactional Partner”)) is
    consummated . . . .

    The parties’ dispute focuses on the bolded language.           EPCH

submits that, prior to the termination of the Agreement, it




                                 - 15 -
     Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 16 of 22



“identified” both Clearview and Starboard in its Potential

Buyers List and “contacted” Clearview.       Apothecare responds that

EPCH’s Potential Buyers List did not “identify” companies as

contemplated by the Fee Tail Provision and disputes whether EPCH

ever contacted Clearview.

    Contract terms must be construed initially in their “usual

and ordinary sense.” Gen. Convention of New Jerusalem in the

USA, Inc. v. MacKenzie, 874 N.E.2d 1084, 1087 (Mass. 2007)

(citing Ober v. Nat’l Cas. Co., 60 N.E.2d 90, 91 (Mass. 1945)).

Individual terms must also be considered in the “context of the

entire contract rather than in isolation.” Id. (citing Starr v.

Fordham, 648 N.E.2d 1261, 1269 (Mass. 1995)).

    The Court begins with EPCH’s claim that it identified

Clearview and Starboard.    There are several dictionary

definitions of “identify,” some of which merely require

establishing the identity of someone or something. Identify,

Webster’s New World College Dictionary (5th ed. 2014).         Reading

the word in the context of the Agreement, however, the Court

concludes that the parties did not intend for the Agreement to

entitle EPCH to a Success Fee for identifying a company that

might be somewhat interested in acquiring a healthcare services

company.




                                 - 16 -
     Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 17 of 22



    The Court is persuaded that the meaning of “identify” as

used in the Agreement is “to connect, associate, or involve

closely.” Id.   Applying that definition, EPCH is entitled to its

Success Fee if it identified a company with some connection,

association or close involvement with Apothecare.        The question

then becomes: What level of connection, association or

involvement is required?

    EPCH contends that it needed only to identify a company or

individual as a potential buyer.      Apothecare rejoins that the

Agreement requires the identification of “Transactional Partner”

which EPCH mistakenly conflates as synonymous with potential

buyer.   This Court agrees with Apothecare.

    The Agreement refers more than once to buyers or potential

buyers as entities separate and distinct from a “Transactional

Partners.”   For example, the first paragraph of the Agreement

states that Apothecare agrees to advise EPCH of “buyers, agents

(i.e. Brokers, etc.), or other Transactional Partners that

[Apothecare] wishes to consider.”      That provision compels the

conclusion that “Transactional Partner” is not synonymous with

“potential buyer.”    To conclude otherwise would render the term

surplusage in contravention of standard rules of contact

interpretation. See FIDC v. Singh, 977 F.2d 18, 22 (1st Cir.

1992) (“[E]very word . . . of an instrument is if possible to be


                                 - 17 -
       Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 18 of 22



given meaning, and none is to be rejected as surplusage if any

other course is rationally possible.”).

       In the context of the Agreement, the Court concludes that

Transactional Partner refers to a company with a closer

association to Apothecare than a potential buyer.          The parties

refer only to a “Transactional Partner” and not to potential

buyers in the Fee Tail Provision which presumes some level of

direct interest in Apothecare resulting in the consummation of a

transaction.     Indeed, the juxtaposition of the words

“transactional” and “partner” implies an entity that seeks to

engage in or conduct business with another entity. See

Transactional, Webster’s New World College Dictionary (5th ed.

2014); Partner, Webster’s New World College Dictionary (5th ed.

2014).    In this case, that invokes a closer connection than one

of the hundreds of companies on the Potential Buyers List.

EPCH’s listing of Clearview and Starboard on the Potential

Buyers List is, therefore, insufficient to warrant a Success

Fee.

       With respect to EPCH’s claim that it contacted Clearview,

the parties dispute the facts.       EPCH submits that Lazowski, an

EdgePoint employee, spoke with Blevins, a friend associated with

Clearview, before EPCH submitted the Potential Buyers List to




                                   - 18 -
     Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 19 of 22



Apothecare.   According to Lazowski’s sworn testimony, he asked

Blevins whether Clearview would be interested in a

    roughly 6-million-dollar EBITDA pharmacy/drug
    distribution business located east of the Mississippi.

Apothecare doubts the veracity of Lazowski’s testimony and

submits competing testimony of Clearview employee, William Case,

who was introduced to Apothecare by Starboard and maintains that

he is unaware of anyone at EdgePoint ever contacting Clearview

regarding Apothecare.

    The Court need not resolve that factual dispute, however,

because even if accepts Lazowski’s statement as true, EPCH is

not entitled to a Success Fee.     As with the identification

reference in the Fee Tail Provision, the contact reference

requires a Transactional Partner.      Consequently, EPCH is

entitled to a Success Fee only if it contacted Clearview with

respect to the engagement or conduct of a business venture with

Apothecare.   Viewing the record in a light most favorable to

EPCH, Lazowski did not mention Apothecare by name and provided

only a vague industry description, approximate EBITDA and

ambiguous location encompassing one half of the country.          Such a

nebulous description is insufficient to satisfy the contractual

requirement of finding a Transactional Partner.




                                 - 19 -
     Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 20 of 22



    The mediocre draftsmanship and circularity of the Fee Tail

Provision is not lost on the Court.       Nevertheless, Apothecare’s

interpretation best approximates the plain meaning of the terms

read in the context of the Agreement and the overall objectives

of the parties.   Indeed, the purpose of the Fee Tail Provision

was to compensate EPCH in the event Apothecare terminated the

Agreement and subsequently contracted with a company that EPCH

introduced.   Here, that did not happen.      The act of listing

Clearview and Starboard among 300 entities or vaguely describing

a look-alike to an associate in passing does not satisfy the Fee

Tail Provision or entitle EPCH to compensation.

    Accordingly, EPCH is not entitled to the Success Fee and

Apothecare is entitled to summary judgment on EPCH’s breach of

contract claim.

         3. The Indemnification Provision

    EPCH seeks to recover attorneys’ fees it has incurred in

this lawsuit pursuant to the Indemnification Provision which

requires Apothecare to indemnify EPCH against

    all claims, losses, damages, liabilities, judgments,
    costs and expenses (including attorneys fees) arising
    out of or related to EdgePoint’s engagement . . . .

    Under Massachusetts law, indemnification claims are

not strictly limited to third party suits and may, in

certain circumstances, encompass suits between the


                                 - 20 -
     Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 21 of 22



indemnitor and indemnitee. Caldwell Tanks, Inc. v. Haley &

Ward, Inc., 471 F.3d 210, 216-17 (1st Cir. 2006). When an

indemnitee seeks to recover “self-inflicted costs incurred

in prosecuting affirmative claims against an indemnitor,”

however, there is a “strong argument that [the indemnitor]

should not be required to reimburse attorney’s fees.” Id.

at 217.   This Court concurs.    Apothecare will not be

required to reimburse fees incurred by the unsuccessful

plaintiff in this lawsuit and is, therefore, entitled to

summary judgment on EPCH’s indemnification claim.

          4. Apothecare’s Fraudulent Inducement Defense

    In defense of plaintiff’s breach of contract claim,

Apothecare contends that it was fraudulently induced into

signing the Sell-Side Agreement.      Specifically, Apothecare

claims that the email signatures of EPCH employees referred

to “EdgePoint” as a member of the Financial Industry

Regulatory Authority (“FINRA”) even though EPCH is not a

FINRA member.   EPCH contends that it is entitled to summary

judgment because EdgePoint Advisors is a FINRA member and

the email signatures of EPCH employees were not material to

Apothecare’s decision to enter into the Agreement.

    Having concluded that Apothecare is entitled to

summary judgment on the merits, the Court need not


                                 - 21 -
     Case 1:19-cv-10522-NMG Document 82 Filed 08/07/20 Page 22 of 22



determine whether it was fraudulently induced into signing

the Agreement.   Apothecare’s motion for summary judgment

will, therefore, be denied.

                                 ORDER

    For the foregoing reasons,

    (a)    the motion of plaintiff EdgePoint Capital Holdings,

           LLC (“EPCH”) for summary judgment (Docket No. 48) is

           DENIED;


    (b)    the cross motion of defendant Apothecare Pharmacy,

           LLC, (“Apothecare”) (Docket No. 65) is ALLOWED; and


    (c)    the motion of plaintiff EPCH for summary judgment as

           to Apothecare’s defense of fraudulent inducement

           (Docket No. 75) is DENIED.




So ordered.


                                    /s/ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge



Dated August 7, 2020




                                 - 22 -
